Case 4:19-cr-00160-SDJ-KPJ Document 74 Filed 08/14/19 Page 1 of 6 PageID #: 189



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTER DISTRICT OF TEXAS                                   W 1 20!!)
                                    SHERMAN DIVISION

  UNITED STATES OF AMERICA                                §            SEALED
                                                          §
  Y.
                                                          §            No. 4:19CR160
                                                          §            Judge Crone
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                             FIRST SUPERSEDING INDICTMENT
 THE UNITED STATES GRAND JURY CHARGES:

                                               Count One

                                                              Violation: 21 U.S.C. § 846 (Conspiracy
                                                              to Possess with the Intent to Manufacture
                                                              and Distribute Gamma Hydroxybutrate
                                                              ( GHB ))
        That from sometime in or about January 2018, and continuously thereafter up to

and including July 9, 2019, in the Eastern District of Te as, and elsewhere,




                                           Rafael Ramirez



First Superseding Indictment/Notice of Penalty - Page 1
Case 4:19-cr-00160-SDJ-KPJ Document 74 Filed 08/14/19 Page 2 of 6 PageID #: 190




 defendants, did knowingly and intentionally combine, conspire, and agree with each other

 and other persons known and unknown to the United States Grand Jury, to knowingly

 and intentionally possess with the intent to manufacture and distribute a mixture or

substance containing a detectable amount of Gamma Hydroxybutrate ( GHB ), a

violation of 21 U.S.C. § 841(a)(1).

        In violation of 21 U.S.C. § 846.

                                               Count Two

                                                          Violation: 21 U.S.C. § 846 (Conspiracy
                                                          to Possess with the Intent to Manufacture
                                                          and Distribute Methamphetamine)

        That from sometime in or about January 2018, and continuously thereafter up to

and including July 9, 2019, in the Eastern District of Texas, and elsewhere,




First Superseding Indictment/Notice of Penalty - Pa e 2
Case 4:19-cr-00160-SDJ-KPJ Document 74 Filed 08/14/19 Page 3 of 6 PageID #: 191



 defendants, did knowingly and intentionally combine, conspire, and agree with each other

 and other persons known and unknown to the United States Grand Jury, to knowingly

 and intentionally possess with the intent to manufacture and distribute 500 grams or more

 of a mixture or substance containing a detectable amount of methamphetamine and 50

 grams or more of methamphetamine (actual), a violation of21 U.S.C. § 841(a)(1).

        In violation of 21 U.S.C. § 846.


                                              Count Three

                                                          Violation: Title 21 U.S.C. § 848(a)
                                                          (Continuing Criminal Enterprise)

        That from sometime in or about January 2015, and continuously thereafter up to

and including October 10, 2018, in the Eastern District of Texas, and elsewhere,

                                              and Rafael Ramirez, defendants herein, did

unlawfully, knowingly and intentionally engage in a continuing criminal enterprise in that

they unlawfully, knowingly and intentionally violated 21 U.S.C. § 846, which violation

includes, but is not limited to, the substantive violations alleged in Counts One and Two

of this First Superseding Indictment, to wit: Conspiracy to Possess with the Intent to

Manufacture and Distribute Gamma Hydroxybutrate ( GHB ) and Methamphetamine,

and which violations were part of a continuing series of violations of the Controlled

Substances Act, Title 21, United States Code, Section 801, et seq., undertaken by

defendants and Rafael Ramirez, in concert


with at least five other persons with respect to whom

          and Rafael Ramirez, occupied positions of organizer, supervisor, and any


First Superseding Indictment/Notice of Penalty - Page 3
Case 4:19-cr-00160-SDJ-KPJ Document 74 Filed 08/14/19 Page 4 of 6 PageID #: 192



 position of management, and from which such continuing series of violations the

 defendants obtained substantial income and resources.

        All in violation of 21 U.S.C. § 848(a).

           NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
        As a result of committing the offenses charged in this First Superseding

 Indictment, the defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 846,

 all property used to commit or facilitate the offenses, proceeds from the offenses, and

property derived from proceeds obtained directly or indirectly from the offenses,

including but not limited to:

         All such proceeds and/or instrumentalities are subject to forfeiture by the

government.



                                                          A TRUE BILL



                                                          GRAND JURY FOREPERSON


JOSEPH D. BROWN
UNITED STATES ATTOR EY



ERNEST GONZALEZ Date
Assistant United States Attorney




First Super eding Indictment/Notice of Penalty - Pa e 4
Case 4:19-cr-00160-SDJ-KPJ Document 74 Filed 08/14/19 Page 5 of 6 PageID #: 193



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  UNITED STATES OF AMERICA §                                  SEALED
                                                          §
  v-                                   §                      No. 4:19CR160
                                                          §   Judge Crone
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                                          §
                                               Count One

Violation: 21 U.S.C. § 846

Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $ 1
             million, or both; supervised release of at least three years.

Special Assessment: $100.00

                                               Count Two


Violation: 21 U.S.C. § 846

Penalty: If 500 grams or more of a mixture or substance containing a detectable
              amount of methamphetamine or 50 grams or more of methamphetamine
              (actual) - not less than 10 years and not more than life imprisonment, a fine
              not to exceed $10 million, or both; supervised release of at least five years



First Super eding Indictment/Notice of Penalty - Page 5
Case 4:19-cr-00160-SDJ-KPJ Document 74 Filed 08/14/19 Page 6 of 6 PageID #: 194



 Special Assessment: $100.00

                                              Count Three


 Violation:      21 U.S.C. § 848(a)

Penalty:         Any person w o engages in a continuing criminal enterprise shall be
                 sentenced to a term of imprisonment which may not be less than 20 years
                 and which may be up to life imprisonment, a fine not to exceed $2 million,
                 or both; supervised release of at least eight years;

                 If any person engages in such activity a ter one or more prior convictions
                 under this section have become final, he or she shall be sentenced to a term
                 of imprisonment which may not be less than 30 years and which may be up
                 to life imprisonment, a fine not to exceed $4 million, or both; supervised
                 release of at least ten years.


 Special Assessment: $100.00




 First Superseding Indictment/Notice of Penalty - Page 6
